                                           Case 3:21-cv-02692-JCS Document 17 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     BRIAN WHITAKER,                                     Case No. 21-cv-02692-JCS
                                                        Plaintiff,                           Also Filed in Case No. 21-cv-00903-BLF
                                   8
                                                 v.                                          SUA SPONTE REFERRAL TO
                                   9                                                         DETERMINE WHETHER CASES ARE
                                         LUCKY OPCO LLC,                                     RELATED
                                  10
                                                        Defendant.
                                  11
                                  12          Plaintiff Brian Whitaker has filed multiple cases in this district against Defendant Lucky
Northern District of California
 United States District Court




                                  13   OpCo LLC, with substantially identical allegations regarding barriers to access at different Lucky

                                  14   stores. This case is hereby REFERRED to the Honorable Beth Labson Freeman under Civil Local

                                  15   Rule 3-12(c) to determine whether it is related to case number 21-cv-00903-BLF. Any party may

                                  16   file a statement supporting or opposing finding the cases related no later than September 13, 2021.

                                  17   See Civ. L.R. 3-12(c), 3-12(e), 7-11(b).

                                  18          The undersigned has separately issue a report and recommendation to deny Whitaker’s

                                  19   motion for default judgment and dismiss the case without prejudice. If Judge Freeman determines

                                  20   that the cases are not related, this case will be reassigned to a randomly-selected district judge for

                                  21   action on that recommendation.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 7, 2021

                                  24                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  25                                                     Chief Magistrate Judge
                                  26
                                  27
                                  28
